DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 December 2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7, 10-11, 22-24, 27-29, 31, 33-34, 36, 38, 47-49, 51-59, 63, 65-69, 71-72, and 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2003/0067476) in view of Strom (US 2016/0219268), and further in view of Oto (WO/2015/068656; US 2016/0282619 is relied upon as a translation), Susnfara et al. (US 2003/0025652), and Cole et al. (US 2015/0346832).
Regarding claim 1:
Miller in view of Susnfara discloses:
A method, implemented on a capture device in communication with a presentation device, comprising: 
acquiring first information associated with a first gesture of a user (paragraph 18: gaze or head position) and second information associated with a transmission delay of visualized content associated with a target scene (paragraphs 37-38), triggered when the first gesture changes (paragraph 24, or alternatively paragraph 25: “image retrieval and transmission then continues….until the viewer…makes a new point of gaze),
wherein acquiring the first information comprises receiving, from at least one sensor associated with the user, a user gesture determined according to sensor data sensed by each sensor (e.g., paragraphs 36-37);
predicting, according to the first gesture and the first transmission delay, a second gesture of the user that the user will have when the delivered content is presented on the presentation device (paragraph 36-38, where the “second gesture” is just the predicted eye gaze position);
determining a viewing direction of the user corresponding to the second gesture (paragraphs 36-38); and
determining a sending strategy for the visualized content at least according to the first information and the second information, wherein the sending strategy comprises: sending the visualized content associated with the target scene in a viewing direction in at least two directions to the user according to a preset priority, wherein the at least two directions comprise the viewing direction (paragraphs 36-38), and wherein the sending the visualized content comprises:
acquiring the visualized content associated with the target scene in the at least two directions at least according to the sending strategy (paragraphs 63-66); and
sending, to the presentation device, the visualized content in the viewing direction earlier than the visualized content in other directions of the at least two directions (paragraph 68: “ordered first according to spatial location;” paragraph 70: “data packets…for the gaze point region must be…placed at the beginning of the transmitted codestream.”); and
sending, by the capture device, the sending strategy to the presentation device such that the presentation device presents an immersive virtual reality display to the user according to the sending strategy (paragraph 69: the marker segments indicate the ordering, which is the sending strategy).
Miller does not disclose:
(A) “wherein the acquiring of the first information associated with the first gesture is executed periodically with a frequency increasing with transmission bandwidth”
(B) “wherein the transmission delay comprises an amount of time that is after the delivery of the visualized content by the system and before the presentation device presents the delivered content,” or
(C) “wherein the first information comprises a user head rotation speed,” or
(D) “wherein the visualized content sent comprises a corresponding sending time.”
Regarding (A):
Note that the frame rate may be reduced if the transmission bandwidth is not high enough (paragraph 87).
Strom discloses:
wherein the information associated with the user gesture is acquired at a rate related to the frame rate (paragraphs 96-99). Note that Miller also implies this (paragraph 37), although Strom is more clear.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include in Miller wherein the acquiring of the first information associated with the first gesture is executed periodically with a frequency increasing with transmission bandwidth, as suggested by Strom.
The rationale is as follows:
Miller and Strom are directed to the same field of art.
Miller implies and Strom clearly states that the rate for acquiring the first information should be related to the frame rate, and that the frame rate should increase with increasing bandwidth or be limited by low bandwidth. Therefore in the combination the claim is obvious. One of ordinary skill in the art could have included this with predictable results.
Regarding (B):
Oto discloses:
wherein the “transmission delay” is an amount time that is after delivery of the visualized content by the system and before a user device presents the delivered content (see, e.g., Fig. 7: Oto refers to the total time as “latency,” the total latency in the system is the time from t1 to t’, and it includes a processing delay in the head-mounted display unit itself).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include in Miller in view of Strom wherein the transmission delay is an amount time that is after delivery of the visualized content by the system and before a user device presents the delivered content, as taught by Oto.
The rationale is as follows:
Miller, Strom, and Oto are directed to the same field of art.
In very similar circumstances, Oto shows that when a system accounts for delays, the delay after the delivery of the visualized content by the system is one that must be accounted for. One of ordinary skill in the art could have included this with predictable results.
Regarding (C):
Susnfara discloses:
first information comprises a user head rotation speed (follows from paragraph 8, 18, and most clearly expressed in claims 7 and 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include in Miller the elements taught by Susnfara.
The rationale is as follows:
Miller and Susnfara are directed to the same field of art and even essentially to the same problem. Miller briefly mentions monitoring the head position but with no real details. Susnfara discloses the necessary details including monitoring the rotation speed. Including this can only improve the accuracy of Miller’s tracking. One of ordinary skill in the art could have included this with predictable results.
Regarding (D):
Cole discloses:
wherein the visualized content sent comprises a corresponding sensing time (Fig. 14A: step 1429, as described in paragraphs 170-173, within the context of, e.g., paragraph 189).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include in Miller, etc., the elements taught by Cole.
The rationale is as follows:
Miller, etc., and Cole are directed to the same field of art.
Cole discloses a known technique that can let the display manage the information properly. This is a known improvement that one of ordinary skill could have included with predictable results.
Regarding claim 3:
Miller, etc., discloses:
acquiring the visualized content associated with the target scene in the viewing direction at least according to the sending strategy (Miller paragraph 39); and 
sending the visualized content associated with the target scene in the viewing direction to the user (Miller paragraph 39). 
Regarding claim 4:
Miller, etc., discloses:
acquiring the visualized content associated with the target scene in at least two directions at least according to the sending strategy, wherein the at least two directions comprise the viewing direction (Miller paragraphs 67-68); and 
sending the visualized content associated with the target scene in the at least two directions to the user (Miller paragraphs 67-68). 
Regarding claim 7:
Miller, etc., discloses:
wherein the acquiring the first information associated with the first gesture comprises: receiving the first information from a sensor associated with the user (Miller paragraph 18).
Regarding claim 10:
Miller, etc., discloses:
wherein the second information comprises a time to present the visualized content to the user, and wherein the acquiring the first information associated with the first gesture and the second information associated with the transmission delay of the visualized content comprises: determining a presentation time to present the visualized content to the user; and determining the transmission delay at least according to the presentation time to present the visualized content and a sending time of the visualized content (Miller paragraphs 36-39; where the total time is shown as per Oto Fig. 7).
Regarding claim 11:
Miller, etc., discloses:
wherein the sending strategy further comprises: the visualized content sent to the user comprising a corresponding sending time (Miller paragraphs 37-39). 
Regarding claims 22-24 and 27-29:
Miller, etc., discloses:
 “presenting an immersive virtual reality display to the user at least according to the sending strategy” (Miller paragraph 18: “an immersive display”). All other elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.
Regarding claims 31, 33-34, 36, 38, 47-49, and 51-53:
These are claims to an apparatus that perform the methods of the earlier claims. All elements positively recited have already been identified. No further elaboration is necessary.
Regarding claim 54:
Miller, etc., discloses an apparatus as discussed in the rejections above.
Miller, etc., as discussed so far, does not disclose:
“a video camera comprising a plurality of cameras.”
But Cole discloses:
a video camera comprising a plurality of cameras (e.g., Figs. 9-10).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Miller, etc., the elements taught by Cole.
The rationale is as follows:
Miller, etc., and Cole are directed to the same field of art.
Miller, etc., doesn’t disclose where the images come from. Cole in nearly identical circumstances shows they can come from a plurality of cameras. One of ordinary skill in the art could have included this with predictable results.
Regarding claims 55-59, 63, 65-68:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.
	Regarding claim 69:
	Miller, etc., as discussed so far, does not disclose:
	“wherein the user device comprises one of a helmet-mounted display device, glasses, or a projection device.”
	(While Susnfara does disclose a head mounted display (e.g., paragraph 3), Susnfara provides no details of what exactly it is.)
	But Cole discloses:
	wherein the user device comprises one of a helmet-mounted display device, glasses, or a projection device (e.g., paragraph 121).
	It would have been obvious to one of ordinary skill in the art to include in Miller, etc., the elements taught by Cole.
	The rationale is as follows:
	This is a known kind of display device that provide an immersive experience. One of ordinary skill in the art could have included it with predictable results.
	Regarding claims 71-72 and 74:
	All elements positively recited have already been discussed with respect to earlier rejections. No further elaboration is necessary.
Response to Arguments
Applicant's arguments filed 01 December 2020 have been fully considered but they are not persuasive.
Applicant first (really starting at the bottom of page 18) argues that Miller does not disclose that the information “comprises receiving, from at least one sensor associated with the user, a user gesture determined according to sensor data sensed by each sensor.”
	But Miller does disclose this. Miller might not call it a “gesture.” But if Miller is reporting the estimated eye position at some future point by using the velocity and acceleration (e.g., paragraphs 36-37), Miller is reporting a gesture.
	Applicant next argues that Miller, etc., do not disclose that the content sent comprises the corresponding sending time. It’s true this is not explicitly disclosed by Miller, Strom, Susnfara, or Oto. But Cole, which was already relied upon for some claims, does disclose it. Therefore the ground of rejection has been changed to include Cole for all claims.
	It should be noted that whenever there are a large number of references involved in a rejection it is reasonable to question whether the combination would really have been obvious. But in this case the gist of the invention is disclosed by Miller alone. The other references are only included for minor additions. Therefore the combination does seem reasonable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694